           Case 5:18-md-02834-BLF Document 489 Filed 08/16/19 Page 1 of 7


 1 MICHAEL A. SHERMAN (SBN 94783)                   J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com                   dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)                   SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                      sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                      RAVI R. RANGANATH (CSB No.
     sseth@ stubbsalderton.com                      272981)
 4   WESLEY W. MONROE (SBN 149211)                  rranganath@fenwick.com
     wmonroe@stubbsalderton.com                     CHIEH TUNG (CSB No. 318963)
 5   STANLEY H. THOMPSON, JR. (SBN 198825)          ctung@fenwick.com
     sthompson@stubbsalderton.com                   FENWICK & WEST LLP
 6   VIVIANA B. HEDRICK (SBN 239359)                Silicon Valley Center
     vhedrick@stubbsalderton.com                    801 California Street
 7   STUBBS ALDERTON MARKILES, LLP                  Mountain View, CA 94041
     15260 Ventura Boulevard, 20TH Floor            Telephone:     650.988.8500
 8   Sherman Oaks, CA 91403                         Facsimile:     650.938.5200
     Telephone:    (818) 444-4500
 9   Facsimile:    (818) 444-4520                   Counsel for AMAZON.COM, INC. and
                                                    AMAZON WEB SERVICES, INC.
10 Attorneys for PERSONALWEB
     TECHNOLOGIES, LLC
11 [Additional Attorneys listed below]
12                                    UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN JOSE DIVISION

15    IN RE PERSONAL WEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF-SVK
      LLC, ET AL., PATENT LITIGATION
16
                                                    Case No.: 5:18-cv-00767-BLF-SVK
17    AMAZON.COM, INC. and AMAZON WEB
      SERVICES, INC.,                               JOINT STATEMENT REGARDING
18                                                  MOTION TO COMPEL: PRODUCTION
                        Plaintiffs,                 OF DOCUMENTS AND FURTHER
19                                                  INTERROGATORY RESPONSES FROM
      v.                                            PERSONALWEB
20
      PERSONALWEB TECHNOLOGIES, LLC
21    and LEVEL 3 COMMUNICATIONS, LLC,

22                     Defendants.

23    PERSONALWEB TECHNOLOGIES, LLC
      and LEVEL 3 COMMUNICATIONS, LLC,
24
                    Counterclaimants,
25    v.

26    AMAZON.COM, INC., and AMAZON WEB
      SERVICES, INC.,
27
                       Counterdefendants.
28

     JOINT STATEMENT RE MOTION TO COMPEL                       CASE NO: 5:18-MD-02834-BLF-SVK
                                                               CASE NO: 5:18-CV-00767-BLF-SVK
             Case 5:18-md-02834-BLF Document 489 Filed 08/16/19 Page 2 of 7


 1 I.          AMAZON’S STATEMENT

 2             Amazon requests the Court’s assistance with discovery issues that relate to requests (attached

 3 as Exhibits 1 & 2) served on April 25, 2019. Fact discovery closes on August 16, 2019; trial is set on
 4 March 16, 2020. The parties conducted a conference on July 17, 2019.
 5             Interrogatory Nos. 11-14 ask PersonalWeb to disclose the facts that support its positions on

 6 patent validity. The PTAB invalidated a slew of claims in the patents during IPR proceedings.
 7 (Amazon can provide the PTAB decisions to the Court on request). No. 11 therefore asks
 8 PersonalWeb to explain the difference between each asserted claim and those held invalid, including
 9 how those differences are material to the Court’s analysis of invalidity.1 Nos. 12-14 request a
10 comparison of the asserted claims to the invalid claim 70 of the ’310 patent. PersonalWeb provided a
11 non-response that its patents are “presumed” valid and the interrogatories are “premature.” The Court
12 should compel a full response. The requested information is plainly relevant: if the asserted claims
13 are not patentably distinct from those held invalid, then they, too, are invalid. See, e.g., MaxLinear,
14 Inc. v. CF CRESPE LLC, 880 F.3d 1373, 1377 (Fed. Cir. 2018). PersonalWeb cannot dispute this: it
15 did not assert any objection to the requests based on relevance, and therefore waived such objections.2
16 And just because an expert may rely on the requested facts later does not make the requests
17 “premature”; PersonalWeb must still turn over the facts in its possession now. See Amgen Inc. v.
18 Sandoz Inc., No. 14-CV-04741-RS (MEJ), 2017 WL 1352052, at *2 (N.D. Cal. Apr. 13, 2017)
19 (rejecting objection that requests were premature); see also Facedouble, Inc. v. Face.com, Inc., No.
20 12CV1584-DMS MDD, 2014 WL 585868, at *3 (S.D. Cal. Feb. 13, 2014) (same); In re NCAA
21
22       1
             The Court should not credit PersonalWeb’s claim of burden in having to address “253 different
23 claim combinations.” It did not object to the interrogatory based on burden, and has never proposed
     any compromise that would reduce its purported burden.
         2
24         PersonalWeb’s contention that it need not provide discovery on this issue because Amazon did
     not plead a defense of collateral estoppel lacks merit. First, Amazon pled a defense of invalidity, and
25   the similarity of the asserted claims to those previously held invalid bears on that issue. Second, the
     Court may consider collateral estoppel sua sponte. See, e.g., Hawkins v. Risley, 984 F.2d 321, 324
26   (9th Cir. 1993) (holding courts have such authority so long as “the parties ha[ve] adequate opportunity
     to examine and contest the application of preclusion”); Clements v. Airport Auth. of Washoe Cty., 69
27   F.3d 321, 329-30 (9th Cir. 1995) (applying issue preclusion and declining to find waiver based on
     defendants’ failure to plead affirmative defense). In fact, Amazon requires PersonalWeb’s response
28   to decide whether to amend its pleadings.

                                                         1
     JOINT STATEMENT RE MOTION TO COMPEL                                 CASE NO: 5:18-MD-02834-BLF-SVK
                                                                         CASE NO: 5:18-CV-00767-BLF-SVK
          Case 5:18-md-02834-BLF Document 489 Filed 08/16/19 Page 3 of 7


 1 Student-Athlete Name & Likeness Licensing Litig., No. 09-CV-01967 CW NC, 2012 WL 4111728, at
 2 *4 (N.D. Cal. Sept. 17, 2012) (compelling response). The scheduling order also requires Amazon to
 3 disclose its expert’s invalidity opinion first: PersonalWeb should not be allowed to withhold evidence
 4 to ambush Amazon in rebuttal.
 5           RFPs No. 94 & 95. PersonalWeb’s right to assert the patents-in-suit is governed by license

 6 agreements between Kinetech, Inc. and Digital Island, Inc., the predecessors in interest of
 7 PersonalWeb and Level 3, respectively. Although the Kinetech License grants Level 3 the exclusive
 8 right to enforce the patents against content delivery networks (“CDNs”), PersonalWeb asserted
 9 infringement by Amazon’s CloudFront CDN. Amazon therefore contends that PersonalWeb lacks
10 standing to assert this claim. The Kinetech License also contains terms that determine how the parties
11 report and divide revenue from licenses to the patents in suit. Thus, Amazon requested documents
12 related to the Kinetech License (No. 94) and communications between PersonalWeb and Level 3 (No.
13 95). These are highly relevant. They bear on whether PersonalWeb has standing, as they will show
14 the parties’ course of dealing under the Kinetech License, including how the parties interpreted the
15 exclusive field terms and whether PersonalWeb gave the required written notice of its intent to sue in
16 Level 3’s field.       The documents are also relevant to damages, since they reflect licensing

17 communications and the amounts paid under those licenses.
18           After prolonged negotiation, PersonalWeb finally offered to produce draft licenses,

19 communications of Kinetech and Digital Island, and communications with Level 3 regarding license
20 administration only, but reiterated that it is withholding its other communications with Level 3 based
21 on “common-interest privilege.” At 9:18 p.m. on July 23, 2019, Amazon emailed that it “would accept
22 supplemental responses” that reflect this compromise. But the very next day, July 24, Level 3
23 disclosed that PersonalWeb had initiated an arbitration against it “related to issues before this Court”
24 including Amazon’s standing defense. (Dkt. 465.) The arbitration demand states that PersonalWeb
25 had already provided Level 3 with “numerous written notices” about their dispute over the exclusive
26 field terms in the Kinetech License and Level 3’s alleged failure to “cooperate” in the litigation against
27 Amazon. Indeed, on July 25, PersonalWeb’s counsel represented to Judge Freeman that PersonalWeb
28 and Level3 have engaged in “months” of communications about their dispute directly related to the

                                                        2
     JOINT STATEMENT RE MOTION TO COMPEL                                CASE NO: 5:18-MD-02834-BLF-SVK
                                                                        CASE NO: 5:18-CV-00767-BLF-SVK
             Case 5:18-md-02834-BLF Document 489 Filed 08/16/19 Page 4 of 7


 1 issues in this case. (See July 25, 2019 CMC Tr. at 6:15-17.)
 2            Yet, in negotiating its discovery dispute with Amazon, PersonalWeb concealed the fact that it

 3 had for months communicated with Level 3 about issues in the case for which those parties are adverse
 4 and therefore share no common interest. See Mondis Tech., Ltd. v. LG Elecs., Inc., No. 2:07-CV-565-
 5 TJW-CE, 2011 WL 1714304, at *4 (E.D. Tex. May 4, 2011) (“any communications in which the
 6 parties are negotiating their rights and relationships to each other are not to be protected”) (citation
 7 omitted).3 Amazon has also learned that PersonalWeb also intervened to prevent Level3 from
 8 producing documents that Level3 itself did not intend to withhold. All of these must be produced.
 9 The court should also require PersonalWeb furnish a privilege log of withheld documents: (1)
10 PersonalWeb bears the burden to establish application of the privilege (see Leader Techs., Inc. v.
11 Facebook, Inc., 719 F. Supp. 2d 373, 375-76 (D. Del. 2010); and (2) PersonalWeb’s prior concealment
12 of its dispute with Level 3 and its related communications means its privilege claims should be
13 scrutinized carefully.
14 II.        PERSONALWEB’S STATEMENT
              Interrogatories 11-14 seek PersonalWeb’s contentions regarding differences between the
15
16 claims asserted in the present case with 23 invalidated claims spread among the 10 “TrueName”
17 patents. These interrogatories seek no facts—only contentions that would ordinarily be contained in a
18 patent owner’s rebuttal expert report. Indeed, Amgen v. Sandoz, cited by Amazon for “rejecting
19 objection that requests were premature” explicitly found that while obviousness related interrogatories
20 “are not improper to the extent they seek only facts”, they “are improper where they ask the respondent
21 to provide an expert opinion” as Amazon does here. 2017 WL 1352052 at *2 (emphasis added).
              Interrogatory 11 asks PersonalWeb to identify differences that “materially alter the question
22
23 of invalidity”—language that appears to be taken from Ohio Willow Wood Co. v. Alps South, LLC,
24 735 F.3d 1333, 1342 (Fed. Cir. 2013). Ohio Willow Wood used this language in the context of collateral
25
         3
26       United States v. Gonzalez, 669 F.3d 974 (9th Cir. 2012), cited by PersonalWeb, is not at all to
   the contrary. It affirms that the privilege exists so that persons who share “a common interest in
27 litigation” can communicate with their attorneys “to more effectively prosecute or defend their claims”
   and that the attorneys “at a minimum” need to be engaged in that process for the communications to
28 be protected. Id. at 978, 980.

                                                        3
     JOINT STATEMENT RE MOTION TO COMPEL                               CASE NO: 5:18-MD-02834-BLF-SVK
                                                                       CASE NO: 5:18-CV-00767-BLF-SVK
             Case 5:18-md-02834-BLF Document 489 Filed 08/16/19 Page 5 of 7


 1 estoppel due to the previous invalidation of a claim related to a later asserted claim. Neither Amazon
 2 nor Twitch raised collateral estoppel as an affirmative defense generally, or specifically regarding the
 3 invalidation of claim 70 of the ‘310 patent. See Fed. R. Civ. Proc. 8(c)(1)4. Accordingly, the
 4 differences that “materially alter the question of invalidity” vis-à-vis claim 70 of the ‘310 patent are
 5 not relevant to any claim or defense in this case and thus PersonalWeb should not be forced to provide
 6 contentions for such a non-issue in violation of Rule 26’s proportionality standard.
 7             Further, Interrogatory 11 is particularly burdensome and disproportionate to the needs of the

 8 case as it asks PersonalWeb to identify differences between each of 23 claims in the definition of
 9 “invalidated claims” and each of the 11 asserted claims. This would require PersonalWeb to identify
10 differences between 253 different claim combinations (23 x 11 = 253).
11             Interrogatories 12-14 asked for “elements or limitations” that “make the claim narrower or

12 otherwise materially different from the scope of claim 70 of the ‘310 patent.” In these interrogatories,
13 what “materially” relates to is not stated. While Interrogatory 11 specifies “materiality” as to the
14 “question of invalidity,” Interrogatories 12-14 do not indicate whether “material” relates to invalidity,
15 infringement, or some other issue. It is not up to PWeb to guess to which issue materiality is intended.
16             As to Interrogatories 11-14, absent collateral estoppel or res judicata, the difference between

17 the claims is not material to the issue of the invalidity of the asserted claims. The invalidity of each
18 claim is determined independently. The prior art and reasoning used to previously invalidate a claim
19 would have to be applied anew to each asserted claim regardless of the similarities or differences to
20 the invalidated claims. Amazon’s motion should be rejected as to Interrogatories 11-14.
21             RFP Nos. 94-95. In supplemental responses served 8/4/19, PersonalWeb committed to

22 produce non-privileged, non-protected, responsive documents “prepared in the ordinary course of business
23
24       4
             Amazon also did not raise this issue in its invalidity contentions. Amazon argues that pleading a
25 defense of invalidity somehow obviates the Rule 8(c)(1) requirement to plead the affirmative defense
     of collateral estoppel but cites no authority for this proposition. Ironically, Amazon now defends its
26 failure to include a defense based on a prior proceeding after it argued that PersonalWeb should not
     be allowed to amend its infringement contentions because of matter from prior proceedings. The case
27 Amazon cites for the proposition that a court may consider issue preclusion sua sponte, Hawkins v.
     Riley, involved issue preclusion based on a judgment that was issued after the pleadings were filed—
28 the invalidations Amazon now wants to rely on happened before the present cases were even filed.

                                                          4
     JOINT STATEMENT RE MOTION TO COMPEL                                 CASE NO: 5:18-MD-02834-BLF-SVK
                                                                         CASE NO: 5:18-CV-00767-BLF-SVK
             Case 5:18-md-02834-BLF Document 489 Filed 08/16/19 Page 6 of 7


 1 for the administration of the Kinetech License, including, payments” (RFP 94) and “prepared in the
 2 ordinary course of business constituting communications between PersonalWeb and Level 3” (RFP 95).
 3 PWeb maintained its objection to Amazon seeking documents protected by the common interest privilege.
 4            Amazon now asserts that PersonalWeb’s initiation of arbitration proceedings5 on a specific

 5 issue vitiated the entire common interest privilege, citing two out-of-circuit cases. In the Ninth Circuit,
 6 the “common interest [privilege] applies when (1) the communication is made by separate parties in
 7 the course of a matter of common interest; (2) the communication is designed to further that effort;
 8 and (3) the privilege has not been waived.” United States v. Bergonzi, 216 F.R.D. 487, 495 (N.D. Cal.
 9 2003). In the present case, Amazon seeks the communications between PersonalWeb and Level 3
10 made in the course of this litigation, a matter of which both parties have interest, the communications
11 are designed to further that effort, and the privilege has not been waived.6 Further, parties to a common
12 interest privilege “need not have identical interests and may even have some adverse motives.” United
13 States v. Gonzalez, 669 F.3d 974, 979 (9th Cir. 2012).
14            The cases Amazon cites are inapposite. Leader Techs is based on District of Delaware

15 precedent (interest must be “identical, not similar”) which is opposite to Ninth Circuit law as stated in
16 Gonzalez. Further, the quotation from Leader Techs is from an S.D.N.Y. decision cited in a Federal
17 Circuit case applying 7th Circuit law (where the scope of privilege it “narrowly drawn”). The holding
18 Amazon cites from Mondis Tech, that communications between parties negotiating their rights and
19 relationship are not privileged, is a red herring that is inapplicable here. First, the facts in Mondis Tech
20 are contrary to the facts in this case as PersonalWeb and Level 3 already have a legal relationship and
21 are not negotiating an agreement—the license already exists. Second, even if PWeb and Level3 were
22 negotiating their respective license rights, case law from both the Federal Circuit and more recent
23
24       5
           Amazon’s contention that PersonalWeb “concealed” privileged communications is contrary to
     Section 12.3 of the Stipulated Amended Protective Order (DKT 427 at 20-21) (“The parties further
25   agree that attorney-client privileged communications with and work-product materials of Outside
     Counsel of Record in this Action that (1) relate to this Action and (2) were created on or after
26   January 8, 2018 … are not discoverable and need not be included on a privilege log in this Action.”)
         6
27         The common interest privilege is a joint privilege that cannot be unilaterally waived by one of
     the parties (See U.S. v. Gonzalez, 669 F.3d at 982). That Level 3 may, for arguments sake only, be
28   willing to waive the privilege does not result in PersonalWeb’s privilege being waived.

                                                         5
     JOINT STATEMENT RE MOTION TO COMPEL                                 CASE NO: 5:18-MD-02834-BLF-SVK
                                                                         CASE NO: 5:18-CV-00767-BLF-SVK
         Case 5:18-md-02834-BLF Document 489 Filed 08/16/19 Page 7 of 7


1 District Court decisions from the Ninth Circuit disagree with Mondis Tech and support PWeb’s
2 assertion of the common interest privilege. See In re Regents of University of California, 101 F.3d
3 1386 (1996) (privilege applied to communications between parties negotiating an exclusive license)
4 and Regents of University of California v. Affymetrix, 326 F.R.D. (S.D. Cal. 2018) (“Parties may have
5 both common commercial and legal interests, such as when the parties are discussing a merger or
6 negotiating for a patent license.”). Amazon should be refused discovery of common-interest privilege
7 matter.
8                                                Respectfully submitted,

9 Dated: August 16, 2019                       STUBBS, ALDERTON & MARKILES, LLP

10
                                               By: /s/ Wesley H. Monroe
11                                                     MICHAEL A. SHERMAN
                                                       JEFFREY F. GERSH
12                                                     SANDEEP SETH
                                                       WESLEY W. MONROE
13                                                     STANLEY H. THOMPSON, JR.
                                                       VIVIANA BOERO HEDRICK
14                                                     ATTORNEYS FOR DEFENDANTS

15                                             MACEIKO IP

16                                                      Theodore S. Maceiko (SBN 150211)
                                                        ted@maceikoip.com
17                                                      MACEIKO IP
                                                        420 2nd Street
18                                                      Manhattan Beach, California 90266
                                                        Telephone:     (310) 545-3311
19                                                      Facsimile:     (310) 545-3344

20                                                      Attorneys for
                                                        PERSONALWEB TECHNOLOGIES, LLC,
21
     Dated: August 16, 2019                    FENWICK & WEST LLP
22
23                                             By: /s/ J. David Hadden
                                                   J. DAVID HADDEN (CSB No. 176148)
24                                                 dhadden@fenwick.com
                                                   SAINA S. SHAMILOV (CSB No. 215636)
25                                                 sshamilov@fenwick.com
                                                   RAVI R. RANGANATH (CSB No. 272981)
26                                                 rranganath@fenwick.com
                                                   CHIEH TUNG (CSB No. 318963)
27                                                 ctung@fenwick.com

28                                                  Counsel for AMAZON.COM, INC. and
                                                    AMAZON WEB SERVICES, INC.
                                                    6
     JOINT STATEMENT RE MOTION TO COMPEL                           CASE NO: 5:18-MD-02834-BLF-SVK
                                                                   CASE NO: 5:18-CV-00767-BLF-SVK
